

Plantronics, Inc.


Executive Incentive Plan


The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus participants on achieving company-wide financial performance
goals as well as product group, segment, or functional objectives and individual
performance goals by providing the opportunity to receive quarterly and annual
cash payments based on performance.


Administration


The EIP will be administered by the Compensation Committee of the Board of
Directors for the CEO and certain of his direct reports and other selected
participants (“Participants”). An Administrative Committee designated by the
Compensation Committee will administer the EIP for all other employees in the
plan.  The Administrative Committee will initially include the CEO and CFO of
Plantronics.  The Administrative Committee is authorized to interpret the Plan
and to adopt such rules and regulations as it may from time to time deem
necessary for the effective operation of the Plan.  Any determination,
interpretation, construction or other action made or taken pursuant to the
provisions of the Plan by or on behalf of the Compensation Committee shall be
final, conclusive and binding.  The Administrative Committee shall approve all
matters concerning eligibility of other employees.  Amendment or termination of
the Plan and all matters concerning eligibility of Participants shall require
the approval of the Compensation Committee.


Participation


Participants for the EIP will be approved by the Compensation Committee.
Participants shall be documented on Schedule A to this EIP.   Schedule A will be
reviewed and edited as appropriate at least annually by the Compensation
Committee. The Compensation Committee will select Plan participants based on
specific criteria, including: employees who can have a significant impact on
business performance and shareholder value creation through their actions or
decisions; employees with consistent outstanding performance and contributions
to the Company; and reference to competitive market pay practices.  The
Administrative Committee will notify those deemed participants in the plan upon
final determination of eligibility.  The Compensation Committee reserves the
right to remove any Plan participant from the Plan at any time.  Plan
participation in one year does not guarantee participation in subsequent years.


Highlights and Overview of the Plan


The highlights of the Plan are as follows:


·  
Each participant will be assigned a target award opportunity (as a % of base
salary)

·  
A portion of this award opportunity (currently one-half) will be tied to
achieving Annual Corporate Financial Performance and be paid annually

·  
The remaining portion of the award opportunity (currently one-half) will be tied
to achieving Product Group/Segment or Functional Goals and will be paid
quarterly

·  
The actual award earned for each quarter will be determined as soon as practical
after the end of each fiscal quarter and will range between zero and one times
(0x – 1x) the opportunity for the portion of the plan tied to Product
Group/Segment or Functional Goals

·  
The actual award earned for the annual portion will be determined as soon as
practical after the end of each fiscal year and will range between zero and two
times (0x – 2x) the opportunity for the portion of the plan tied to Annual
Corporate Financial Performance, as follows (shown for FY 2008, subject to
adjustment in future years):

 

--------------------------------------------------------------------------------


 

 
Performance Factor
 
Weight
 
Payout Range
 
Payout Frequency
 
Annual Corporate Financial Performance
(Includes AEG and Clarity)
 
50%
 
0%-200%
 
Annual
 
Product Group/Segment or Functional Goals
 
 50%
 0%-100%
Quarterly

 
 
Note: Payouts on the quarterly incentives will be capped if the Annual Corporate
Financial Performance is below target.


So, for example, an individual might earn the following award of $21,500 if
corporate performance is greater than the individual portion linked to Product
Group/Segment or Functional Goals:
 
      Target award:
    
    
 
Salary
$100,000
 
 x
Target award
20%
 =
 Target Award Value
$20,000

 
Actual award earned:
 
    
 
Product Group
Portion
$10,000
 
 x
Avg. Results
(paid quarterly)
95%
 =
 Award Earned
(full-year)
$9,500

 
     
 
Corporate
Portion
$10,000
 
 x
Final Results
(paid annually)
120%
 =
 Award Earned
 
$12,000

 
However, if corporate performance is less than the individual portion, the final
result will be adjusted so that the total amount earned is no higher than as if
the entire plan were tied to corporate performance alone:


Actual award:
    
 
Product Group
Portion
$10,000
 
 x
Avg. Results
(paid quarterly)
95%
 =
 Award Earned
 
$9,500

 
    
 
Corporate
Portion
$10,000
 
 x
Final Results
(paid annually)
80%
 =
 Award Earned
$8,000 - $1,500 =
$6,500


Note that the total payout is $16,000, or 80% of the total award opportunity for
the year.
 

--------------------------------------------------------------------------------


 
Specific Plan Mechanics


Opportunity levels
The Compensation Committee shall determine appropriate total target award
opportunities for the CEO and Participants.  The Administrative Committee shall
determine appropriate total target award opportunities for all other employees
in the Plan.  Opportunity levels are determined individually for each
participant and are communicated to each participant separately.


The total target award opportunity will be expressed as a percentage of Base
Salary.  Base Salary will be calculated as a participant’s regular wages earned
during the fiscal year, before any deferrals (such as deferrals into the 401(k)
plan).  The minimum payable will be zero based on significant underperformance
across all measurement dimensions, and the maximum payable will be 1x for the
portion tied to Quarterly Product Group/Segment or Functional Goals and 2x for
the portion tied to Annual Corporate Financial Performance.


Performance Measures and Goals
Specific financial and operational performance measures shall be defined for
each participant.  The Compensation Committee will be responsible for approving
performance objectives for the Annual Corporate Financial Performance portion of
the plan for all participants.  The objectives will be based on the Company’s
strategic operating plan, prior year performance, and external market
expectations for performance, among other factors which may be considered by the
Compensation Committee, in its discretion.


The Administrative Committee shall determine appropriate performance objectives
for Product Group/Segment or Functional Goals, including individual MBOs, for
participants in the Plan, with the Compensation Committee to approve the same
for the CEO and Participants.  Examples of performance objectives that might be
included in this portion of the plan include:


·  
Operating Income

·  
Working capital efficiency metrics

·  
Market share

·  
Individual MBOs



All approvals for all performance measures and goals will be made within ninety
(90) days after the beginning of the fiscal year.


See Appendix A for the current Annual Corporate Financial Performance objectives
and the measures to be included for each Product Group/Segment or Functional
Goals.  Specific performance targets for the Product Group/Segment or Functional
Goals will be communicated to each individual separately.


Calculation of Awards
The Compensation Committee will determine quarterly and annual awards earned for
the CEO, and annual awards for all other Participants. The Administrative
Committee will determine the quarterly awards for all other Participants, and
the Administrative Committee will determine awards earned for all other
employees.  Awards earned will be based on actual performance relative to
pre-established performance goals.


Performance against Product Group/Segment or Functional Goals will be determined
quarterly.  Up to ¼ the total annual opportunity for this portion (currently
½ of the total target award opportunity for each individual) may be earned each
quarter.
 

--------------------------------------------------------------------------------


 
Performance against Annual Corporate Financial Performance objectives will be
determined annually.  The Compensation Committee will establish minimum
performance goals for each performance measure, which will earn 0.5x of the
target award opportunity assigned to that measure, target performance goals,
which will earn 1.0x of the target opportunity, and maximum goals, which will
earn 2.0x the target award opportunity for that measure.  Performance below the
minimum goal will result in zero payout for that measure.  Performance between
discrete performance levels will be interpolated on a straight line basis.


To the extent that more than one measure is used for the Annual Corporate
Financial Performance portion of the plan, each measure will be assigned a
specific weight and the final performance calculation will be determined as a
weighted-average of the payouts earned for each goal.  For example:
 
 

 
Measure
 
Weight
 
Payout Earned (Illustrative)
 
Weighted Payout
 
GAAP EPS
 
 
75%
 
120%
 
90%
 
Asset Utilization
 
 25%
 80%
20%
 
Total Payout Earned
(as a % of target award value for this portion of the plan)
  
110%

 
 
Year-End True-Up for Corporate Performance
If the weighted-average payout calculated against all Annual Corporate Financial
Performance objectives is less than the average quarterly payout earned for an
individual participant on his or her Product Group/Segment or Functional Goals,
then the final annual payout – including the annual payment on the Annual
Corporate Financial Performance portion of the plan and the last quarterly
payment on the Product Group/Segment or Functional Goals portion of the plan –
will be reduced as needed so that the total award paid for all performance goals
on all measures during the year is no more than the weighted-average payout
calculated for Annual Corporate Financial Performance.  So, for example:
 
 
If the total target award is:
 
 $20,000
 
And if the amount earned for each of the quarters is 90% of goal:
 
 $9,000
 
And if the Corporate Financial Performance is only 70% of goal:
 
 $7,000
 
The final year-end payout will be reduced so that the total payout is
no more than 70% x $20,000 =
 
 $14,000 max total
payout for the year



In this example, the final year-end payout would be reduced by $2,000, and only
$5,000 would be paid for the Annual Corporate Financial Performance portion of
the plan, instead of $7,000.  However, in no circumstances will a participant be
required to repay any quarterly incentive previously paid due to this annual
true-up provision of the plan (i.e., if annual performance were zero, the most
that the participant would lose would be ¼ of his or her award opportunity for
the Product Group/Segment or Functional portion of the plan for the last quarter
and all of the award opportunity for the Annual Corporate Financial Performance
portion of the plan).


Distribution of awards
Calculations, performance evaluations, and payouts will be determined as soon as
practical after the close of each quarter, with an objective of payouts
occurring within 2 weeks of quarterly financial results being made public.  For
final year-end awards, in no case will payouts occur more than 2 ½ months after
the close of the fiscal year.
 

--------------------------------------------------------------------------------


 
All awards will be distributed in cash or credited at the participant’s
direction to a deferral plan (such as a 401(k) plan), as allowable under the
terms of such deferral plan, if any.


Other Administrative Guidelines


Acquisitions or Divestitures
The performance objectives established for the Company as a whole or for each
Product Group or Segment may be adjusted upward or downward as appropriate to
eliminate the effects of acquisitions and divestitures, to the extent that the
impact of such acquisitions or divestitures were not included in setting the
original goals at the beginning of the year.  The Compensation Committee will
have discretion to make such adjustments as needed based on the circumstances of
each case.  In general, the adjustment will work as follows:


·  
For an acquisition, the Compensation Committee will adjust the performance goals
as needed to incorporate the impact of the full-year financial projections for
the acquired Company, as presented in the base-case scenario presented to the
Board of Directors upon approval of such acquisition.

·  
For a divestiture, the Compensation Committee will adjust the performance goals
as needed to eliminate the impact of the full-year financial projections for the
divested operations, as including in the business operating plan presented to
the Board of Directors at time that the original goals were established at the
beginning of the year.

·  
To the extent that an acquisition occurs late in the year, the Compensation
Committee may choose to completely exclude the financial results for the
remainder of the year for such operation for the purposes of determining the
performance outcomes.

·  
To the extent that discrete financial impact of an acquisition or divestiture
cannot be determined, the Compensation Committee may choose not to make any
adjustments to goals or results for the year.



Impact of One-Time Results
The Compensation Committee may approve adjustments to the calculations of
performance results to eliminate the impact of one-time items that may accrue to
the benefit or detriment of participants but which do not reflect underlying
business performance.  This includes the one-time impact of items which may not
be defined as “extraordinary items” from an accounting standpoint, such as the
gain or loss on the sale of a business or other asset, an insurance settlement
or legal settlement from prior periods, or impairment charges for assets or
other accounts.  This is not intended to include adjustments for changes in
business conditions such as an unexpected increase or decrease in input costs,
or greater or lesser demand for the Company’s products.  It is also not intended
to protect participants from the impact of unexpected operational difficulties,
such as a temporary plant closing.


Claw-Back Provisions for Restatements
The Compensation Committee maintains the right to require any participant to
repay to the Company any amounts earned under the Plan in the case of a material
financial restatement of results for prior years.  It is not the Company’s
policy to automatically require such repayments in the case of a restatement of
results (except for select Officers as may be required under various laws and
regulations).  However, the Compensation Committee will evaluate the facts and
circumstances of each case and may require repayment from select individuals who
received undue awards based on a material and intentional or negligent
misrepresentation of financial results.



--------------------------------------------------------------------------------


 
Forfeiture of awards
In general, a participant will forfeit any unpaid EIP award or any EIP award not
credited to the participant under a deferred compensation account upon
termination of employment.  Forfeiture will not occur as a result of death or
termination due to disability or retirement.  In any such event, a participant’s
remaining unpaid EIP award will be payable based on actual performance relative
to objectives, pro-rated for the number of whole pay periods for the fiscal year
that elapsed before the termination of the participant’s employment.


Forfeiture will occur as a result of any other termination of employment without
regard to the reason unless the Compensation Committee decides otherwise in
their discretion in special circumstances for a Participant.


Absence of a participant on approved leave will not be considered a termination
of employment during the period of such leave.  However, participants who incur
a paid (other than vacation) or unpaid leave of absence during the fiscal year
will not receive credit for EIP award purposes for the time representing the
leave, and actual awards will be pro-rated for the number of whole pay periods
for the fiscal year that occur before and/or after such leave.  Exceptions, if
any, must be approved by the Compensation Committee for the CEO and
Participants.


New Hire/Change of Responsibility
At its discretion, the Compensation Committee may apply the foregoing terms,
including without limitation the performance objectives, to make EIP awards to
persons such as new employees or those undergoing a change of responsibility
during a fiscal year.


For new employees, target EIP award opportunity will be based on the
participant’s Base Salary, pro-rated based on the number of whole pay periods
for the fiscal year during which the employee was a participant.


If a participant is employed in multiple positions during a fiscal year (i.e.
change of responsibility) including changes which result in a change of
opportunity levels, the participant’s EIP award will be pro-rated as of the
first whole pay period in which the event occurs, in accordance with actual time
and performance results in each position and the opportunity levels associated
with each position.


No Guarantee of Employment
The Plan shall not confer upon any participant any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with the right of the Company to terminate any participant’s employment at any
time.


Withholding Taxes
The Company shall have the right to withhold from payments or otherwise or to
cause the participant (or the executor or administrator of his or her estate or
his or her distributee) to make payment of any federal, state, local, or foreign
taxes required to be withheld with respect to the distribution of any awards.


Amendment and Discontinuance of the Plan
The Compensation Committee, may amend, alter, suspend or discontinue the Plan,
as it shall from time to time consider desirable, without any requirement to
compensate participants for any award opportunity not yet paid.  Participation
in the plan does not confer any rights to payments to any employee or
individual.
 

--------------------------------------------------------------------------------


 
SCHEDULE A
EXECUTIVES ELIGIBLE FOR THE FY08 EIP





 Name of
Executive                                                                 Job
Title  Ken Kannappan  President and Chief Executive Officer  Barbara Scherer 
 SVP – Finance and Administration and Chief Financial Officer  Don Houston   SVP
– Sales  Gary Savadove   President & CEO, Audio Entertainment Group  Philip
Vanhoutte    Managing Director Europe, Middle East and Africa  Carsten Trads 
 President, Clarity  Renee Niemi   VP/General Manager, Mobile and Entertainment
 Chuck Yort    VP/General Manager, Business Solutions  Joyce Shimizu   
 VP/General Manager, Home and Home Office  Jim Sotelo         VP, Product
Development and Technology  Barry Margerum   VP, Strategy and Business
Development

 






